923 F.2d 855
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaiah SEIDNER, Plaintiff-Appellant,v.James DELAIR, Defendant-Appellee.
No. 90-2303.
United States Court of Appeals, Sixth Circuit.
Jan. 24, 1991.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the documents before the court that appellant filed a notice of appeal on November 16, 1990, from a district court order stated from the bench on June 26, 1989.  This matter is moot as appellant already appealed the final judgment in this case.  In appeal No. 89-2153, filed on August 15, 1990, this court affirmed the district court's judgment for the reasons stated by the court from the bench on June 26, 1989, and for the reasons stated in the court's order dated July 13, 1989, pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Those proceedings render this appeal moot, and the time for filing a petition for rehearing or for rehearing en banc has expired.  Fed.R.App.P. 40(a) and 35(c).


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.